department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh legend b date c state d mobile home park e organization f organization g dollars amount h number dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on b in the state of c your articles of incorporation state that you were formed on a nonprofit basis for the purpose of acquiring producing building operating furnishing exchanging or distributing manufactured housing in a manufactured housing park as well as services primarily associated therewith for the benefit recognized as both public and private of the current and future homeowners of the community who are the ultimate consumers of the housing opportunity you provide you amended your articles which reiterated the purposes stated in the original articles of incorporation the amendment also included proper sec_501 purpose and dissolution clauses you are formed as a member-owned corporation for the purpose of acquiring a mobile home park called d which is currently owned by a for-profit corporation you assert that your acquisition of the property would lead to more stable lot rents and would ensure that households are no longer susceptible to displacement due to redevelopment or park closure all of your board members are also current residents of the mobile home park you plan to purchase your membership fee is g dollars which you say makes membership affordable to everyone your bylaws contain covenants which guarantee that the cost of membership will remain the same for future homeowners and will not be subject_to market appreciation you will reduce discrimination and prejudice by providing decent affordable secure housing and financial and organizational training giving a 'voice' to a traditionally underserved and stigmatized community you will give residents an opportunity to form new relationships thus reducing tension and increasing a sense of belonging you define a member as each household occupying or wishing to occupy one of the lots in the community and approved for membership by the board_of directors provided that all adult members of the household years-or-older without regard to their social political racial religious age sex sexual orientation disability or marital status meet membership criteria as established by the board own and reside in a manufactured housing unit in the park is current on lot rent and is are willing to accept membership responsibilities including voluntary participation in the governance and in the operation of the community member rights include e e a perpetual right to occupy a lot within the community as long as he or she continues payment of the lot rent and complies with the other terms of the member occupancy agreement the bylaws and the community rules established by the members and the right to vote on all matters put before the members you have one class of members the number of the membership shall not exceed the total number of manufactured housing lots in the manufactured housing community you will own there are h mobile home sites in the community the maximum percentage of capital that may be owned or controlled by any member shall be the percentage of the membership fees owned by them in relation to the total membership fees each member shall be limited to a single membership interest membership is open to all homeowners currently residing in the community renters are not eligible for membership residents in investor-owned parks such as d face a number of risks including e e e e nocontrol over rising lot rents displacement or loss of housing due to park closure onerous park rules or inconsistent rules enforcement and inadequate maintenance and performance of basic infrastructure such as water sewer and roads you want to be a resident-owned community a resident-owned community is formed by the homeowners in order to e e e e preserve owner-occupied affordable housing stabilize lot rents build assets for low and moderate income families and individuals and support leadership development within the community letter rev catalog number 47630w if the resident purchase is successful you will own and operate the manufactured_home community and engage in other activities on a not-for-profit basis after you purchase the park new residents who move in must become members and meet member eligibility requirements everyone pays the same amount of lot rent after the purchase you will own the land currently occupied by manufactured homes the residents will each own their own mobile home and you will not have any ownership_interest in them additionally you will own an office building and garage storm shelter located on the property approximately of the homes are owned by third party investors and the rest are owner occupied you have entered into an agreement with e a non-profit organization this agreement states that you wish to purchase the d mobile home park and that e will provide you with technical assistance the agreement states that e is willing to help you achieve this goal and other post-purchase goals related to the governance and operations of the park e currently has an executed and assignable purchase agreement on record with the current owner of d e wishes to assign you all of their rights and responsibilities under the contract as soon as practicable the contract is in effect for years the agreement states that e provides assistance to you through another organization f which is described as a social enterprise organized exclusively for charitable and tax exempt purposes f s purpose per the agreement is to aid people living in manufactured_home communities so that as a group they can purchase their communities and operate them as a resident-owned and or controlled_corporation the agreement states that you will reimburse e for their earnest money deposit for the purchase as well as legal fees at the closing of the purchase you will pay a fee which is set as a percentage of the purchase_price to e additionally if you use a specific company related to f to finance the purchase you will not need to pay for any post-purchase training fees if you do not use this specific company to finance the purchase you must sign an agreement to purchase support from them at a certain rate of the homeowners surveyed have a household_income less than you said you comply with the affordability restrictions and certify pursuant to revproc_96_32 that your residents meet requirements of sec_3 safe_harbor for relieving the poor and distressed at least actual is as established by hud and at least are residents that also meet the very low income limit for the area you also said the mobile home park is currently occupied by poor and distressed residents and your housing is affordable to residents your bylaws state that low-income individuals or families must have first choice to purchase any home that is offered for sale by one of your members of the homeowners responding actual is of the area median income you assert that you meet sec_4 of the facts and circumstances tests for relieving the poor and distressed of revproc_96_32 as e e e e you are developing a budget that will ensure the housing continues to be affordable for low-income and very-low-income residents you will be governed by a board_of directors elected by members you will be supported for the life of your mortgage by d and as aresident-owned community you have been organized to provide an affordable and sustainable home ownership opportunity not only will housing be preserved but residents will have land tenure and control_over infrastructure improvements all of which would otherwise be unaffordable letter rev catalog number 47630w if a resident becomes unable to pay their lot rent you will address it through a collections policy which is currently under development the policy will be consistent with the state law that governs the legal process for eviction from a manufactured_home park your projected budgets include all revenues from admissions merchandise sold or services performed or furnishing of facilities related to your exempt purposes law sec_501 of the code provides for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operating exclusively for exempt purposes if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus the organization must establish that it is not organized or operated for the benefit of private interests such individuals revproc_96_32 1996_1_cb_717 sets forth a safe_harbor under which organizations that provide law-income housing are considered charitable as relieving the poor and distressed and a facts_and_circumstances_test that applies in determining whether organizations that fall outside the safe_harbor relieve the poor and distressed the safe_harbor requires that certain percentages of the units be occupied by residents that meet certain low- income standards and that the housing be affordable to the charitable beneficiaries in the case of rental housing this requirement will ordinarily be satisfied by the adoption of a rental policy that complies with government-imposed rental restrictions or otherwise provides for the limitation of the tenant's portion of the rent charged to ensure that the housing is affordable to low-income and very low-income residents revrul_73_306 1973_2_cb_179 held not exempt under sec_501 of the code a nonprofit organization formed to promote the common interest of tenants who resided in an apartment complex any person regularly living in the complex was eligible for membership the organization represented its member- tenants in negotiations with the management of the complex in order to secure better maintenance and services and to secure reasonable rentals the organization also provided legal representation for members as a group in litigation and before local and federal regulatory agencies involving matters of mutual concern to the members as tenants the service reasoned that the organization operated essentially for the private benefit of its members rather than for the common good and general welfare of the people of the community letter rev catalog number 47630w in 326_us_279 the court held that the existence of a single non-exempt purpose if substantial in nature will destroy a charitable exemption in 305_f2d_814 4th cir a corporation was organized by world war ii veterans for the purpose of purchasing a government housing project and converting it to cooperative nonprofit housing for its members individuals became members in the corporation by purchasing an apartment unit and as such the number of members was limited to the number of units available the court held that the organization was not described in sec_501 of the code because it was a public-spirited but privately- devoted endeavor that provided only incidental benefit to the community id pincite the organization did not promote social welfare because it furnished housing only to a certain group of individuals rather than on a community basis and did not offer a service or program for the direct betterment or improvement of the community as a whole in old dominion box co v united_states f2d 4th cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose in 73_tc_717 the united_states tax_court held that an organization organized and operated for the benefit and recreation of its members did not qualify for exemption under sec_501 of the code application of law you are not described under sec_501 of the code or sec_1_501_c_3_-1 because you do not meet the operational_test if an organization fails either the organizational or operational_test it cannot qualify as an exempt_organization under sec_501 your planned activity of purchasing a mobile home park and maintaining the common areas and providing related_services are not exempt_activities and are substantial in nature a single substantial non-exempt purpose will preclude an organization from exemption as described in better business bureau v united_states because more than an insubstantial portion of your activities accomplish non-exempt purposes you are not exempt per sec_1_501_c_3_-1 you are formed by current residents of the mobile home park that you plan to purchase the residents that own their own mobile homes not renters are your members you are purchasing the mobile home park so that you can keep lot rents low you do not offer other subsidies your activities serve the private benefit of your members and not the general_public which precludes you from exemption as described in sec_1_501_c_3_-1 the acquisition and operation of a mobile home park could be a charitable activity depending on the structure of the organization and its manner of operation however you do not own any actual housing you will after acquisition only own the land individuals will have to purchase their own mobile home to place on the lot ensuring a portion of the residents’ housing cost remains low is not sufficient to qualify as a charitable low_income_housing activity under revproc_96_32 further you do not have a policy for maintaining in residence those who become unable to pay their lot rent rather you said you will follow collections and eviction procedures letter rev catalog number 47630w revproc_96_32 describes units occupied by residents the rev_proc requires the housing to be affordable to the charitable beneficiaries the terms units and housing are understood to be shelters with walls and ceilings the affordability criteria of the rev_proc only make sense if compared to an entire dwelling a unit can be a manufactured housing unit but it must be the entire unit the affordability criteria are designed to measure the complete expense of housing against the income of a resident you do not provide a complete housing unit therefore revproc_96_32 does not apply you are formed by current residents in an effort to obtain and maintain control_over lot rental amounts similar to the organizations described in revrul_73_306 and commissioner v lake forest inc you were formed to promote the common interest of tenants who reside in your mobile home park while the organizations in these rulings were seeking exemption under sec_501 of the code and did not qualify logically they also would not have qualified under sec_501 in the same way you are operated to benefit your members and not the general_public as discussed in old dominion box co v united_states and syrang aero club inc v commissioner operating for the benefit of private parties constitutes a substantial non-exempt purpose and prevents you from qualifying from exemption under sec_501 conclusion you fail the operational_test because you are formed for the private benefit of your members for a substantial non-exempt purpose therefore you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
